                                           Case 4:19-cv-06350-YGR Document 31 Filed 04/21/20 Page 1 of 2




                                   1

                                   2

                                   3                                      UNITED STATES DISTRICT COURT
                                   4                                   NORTHERN DISTRICT OF CALIFORNIA
                                   5

                                   6

                                   7   SAN RAFAEL YACHT CLUB,                                Case No.: 19-CV-6350 YGR
                                   8                Plaintiff,                               ORDER ADOPTING REPORT OF MAGISTRATE
                                                                                             JUDGE AND GRANTING MOTION TO REMAND
                                   9          vs.                                            CASE TO MARIN COUNTY SUPERIOR COURT
                                  10   PAUL DAVIS RESTORATION-NORTH BAY, et
                                       al.,
                                  11
                                                    Defendants.
Northern District of California




                                  12
 United States District Court




                                  13           Defendant Paul Davis Restoration, Inc. removed this case pursuant to 28 U.S.C. § 1441
                                  14   from Superior Court of California, County of Marin, where it was pending as a complaint brought
                                  15   by Plaintiff San Rafael Yacht Club against Paul Davis Restoration, Inc. and North Bay Area
                                  16   Corporation (named in the action as Paul Davis Restoration-North Bay) for breach of contract and
                                  17   related state law claims. (Dkt. No. 1, Notice of Removal.) The action was assigned initially to
                                  18   Magistrate Judge Donna M. Ryu. The Notice of Removal states one ground for removal: that
                                  19   diversity exists between the parties. (Id. at ¶ 3.)
                                  20           Plaintiff dismissed Paul Davis Restoration, Inc. from the action on February 26, 2020 (Dkt.
                                  21   No. 18), leaving North Bay Area Corporation as the sole remaining defendant. North Bay Area
                                  22   Corporation has not appeared in this action or responded to the complaint, and plaintiff has
                                  23   indicated that it intends to seek entry of default, relying on a waiver of service of the summons and
                                  24   complaint that would have made North Bay Area Corporation’s response to the complaint due no
                                  25   later than February 10, 2020. (Dkt. No. 19, Pfeilschiefter Decl. ¶ 6.)
                                  26           Plaintiff has moved to remand the action on the ground that the remaining parties are no
                                  27   longer diverse and the court lacks subject matter jurisdiction. (Dkt. No. 19.) Magistrate Judge Ryu
                                  28   issued a Report and Recommendation on March 18, 2020 (Dkt. No. 29, “Report”) recommending
                                           Case 4:19-cv-06350-YGR Document 31 Filed 04/21/20 Page 2 of 2




                                   1   the motion to remand be granted and directed the matter to be reassigned to a district judge for final
                                   2   disposition. The matter was then reassigned to the undersigned. No objections were filed.
                                   3             Having carefully considered the Report, the Motion to Remand, and the Complaint in this
                                   4   action, and finding the Report well-reasoned, thorough and correct, the Court hereby ADOPTS the
                                   5   Report.
                                   6             Accordingly, and for the reasons set forth in the Report:
                                   7             1. the motion to remand is GRANTED;
                                   8             2. This action is REMANDED to the Marin County Superior Court.
                                   9             This Order terminates Docket Nos. 19 and 29.
                                  10             IT IS SO ORDERED.
                                  11
                                       Dated: ______________________
                                                April 21, 2020                              _______________________________________
                                  12                                                              YVONNE GONZALEZ ROGERS
Northern District of California




                                                                                              UNITED STATES DISTRICT COURT JUDGE
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28



                                                                                           2
